DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the arguments filed on 03/22/2021.  Claims 1, 4, 6-7, 12-15, 17, 23-34 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Subject Matter Eligibility:
Claims 1, 4, 6-7, 12-15, 17, 23-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “providing….storing at least one electronic… data representative ….and elements … including a plurality of nodes interconnected with a plurality of edges, each edge being representative of a causal relationship between two 

The claim recites the limitation of “requesting …actions being directed to an element … wherein the element comprises an edge, a node or an item of information associated with an edge or a node.” The requesting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “assigning … rejection score to each element…based on the user actions received for the respective element.”  The assigning limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “identifying …exceeds a verification threshold.”  The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “identifying a first set of …exceeds a verification threshold.”  The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “identifying a second set …exceeds a verification threshold.”  The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “identifying a third set …exceeds a verification threshold.”  The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating….first set of elements, omits the second set of elements, and omits the third set of elements.”  The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “providing…”  The providing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “requesting new user actions from the plurality of users ...” The requesting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “include a new element ...represents…” The include and represents limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “requesting qualifying evidence...” The requesting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “verifying ...and determining.” The verifying and determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “including the new element ...” The including limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “assessing...” The assessing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: communications port, and computer processor (generic computer and computer functions); electronic database, network model, biological system, and curated network model.

Accordingly, these additional elements (communications port and computer processor) of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

The additional elements of electronic database, network model, biological system, and curated network model.  Given the broadest reasonable interpretation, each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the network appliance). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea


Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “effectuating the change” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  Here the “effectuating” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by [0048] of the Applicant’s disclosure.

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by page 16/69, lines 12-14, “…receiving updates…” of Florian et al. (WO 2013/190083 A1).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 1, recites further limitations such as “
one user action includes the suggestion…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional element: network model.

Accordingly, this additional element do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional elements do not improve any technology. Therefore, the claim is directed to the abstract idea. 

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 1, recites further limitations such as “…at least some of the user actions of the new user actions are binary votes provided by the plurality of users that indicate whether a respective user of the plurality of users approves or disapproves an element…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite an additional element: network model.
Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional element does not improve any technology. Therefore the claim is directed to the abstract idea. 

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 1, recites further limitations such as “the approval score assigned to a respective element is a function of the number of received user actions directed to the respective element, a characteristic of each of the received user actions, or both, and wherein the characteristic of each of the received user action includes an indication of whether the respective user action of the user actions is of a positive nature or of a negative nature” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as “the data stored… is provided” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional elements: network model and Biological Expression Language.
Accordingly, these additional elements do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional elements do not improve any technology. Therefore, the claim is directed to the abstract idea. 
Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 1, recites further limitations such as “…managing incentives awarded to individual users according to the user actions of each respective user” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite an additional element: an integrated reputation system.

Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional element does not improve any technology. Therefore, the claim is directed to the abstract idea. 

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 13, recites further limitations such as “…awards a number of points to a user according to the user action of the user actions, wherein the number of points awarded is modified according to the status… or the location of the node or edge relative to the other nodes of the plurality of nodes and edges of the plurality of edges ” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional elements: integrated reputation system and network model.
Accordingly, these additional elements do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional elements do not improve any technology. Therefore, the claim is directed to the abstract idea. 

Regarding Claim 15:
Claim 15, which incorporates the rejection of claim 14, recites further limitations such as “…awards additional points to a user based on a user action directed to the verification of an element of the first, second, or third set of elements, prior to the element being verified by subsequent user actions, and wherein a number of points assigned to a user who provided the new element is larger than a number of points assigned to a user…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional elements: integrated reputation system and network model.
Accordingly, these additional elements do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional elements do not improve any technology. Therefore the claim is directed to the abstract idea. 

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 1, recites further limitations such as “… subset of… and being defined by selecting a boundary” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional elements: network model, biological network model, and macro network model.
Accordingly, these additional elements do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional elements do not improve any technology. Therefore, the claim is directed to the abstract idea. 

Regarding Claim 23:
Claim 23, which incorporates the rejection of claim 1, recites further limitations such as “requesting additional user actions from the plurality of users, the additional user actions being directed to specifically the third set of elements” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 24:
Claim 24, which incorporates the rejection of claim 14, recites further limitations such as “the number of points awarded to the user for a voting user action of the user actions is less than the number of points awarded to the user for a user action of the new user actions that provides the new element” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 25:
Claim 25, which incorporates the rejection of claim 14, recites further limitations such as “the number of points awarded to the user for a first user action of the user actions associated with the first set of elements is less than the number of points awarded to the user for a second user action of the user actions associated with the second set of elements” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 26:
Claim 26, which incorporates the rejection of claim 14, recites further limitations such as “the number of points awarded to the user for a third user action of the user actions associated with the third set of elements is larger than the number of points awarded to the user for the first and second user actions associated with the first set of elements and the second set of elements” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 27:
Claim 27, which incorporates the rejection of claim 1, recites further limitations such as “determining that the user actions received from a subset of users within the plurality of users are correlated, and rejecting the user actions received from the subset of users” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 28:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “provide data representative.”  The “providing data representative” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “request …actions being directed to an element … wherein the element comprises an edge, a node or an item of information associated with an edge or a node.” The request limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “assign … score to each element…based on the user actions received for the respective element.”  The assign limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “identify a first set …exceeds a verification threshold.”  The identify limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “identify a second set …exceeds a verification threshold.”  The identify limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “identify a third set …exceeds a verification threshold.”  The identify limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generate….first set of elements, omits the second set of elements, and omits the third set of elements.”  The generate limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “provide…”  The provide limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “include a new element ...represents…” The include and represent limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “request new user actions from the plurality of users ...” The requesting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “request qualifying evidence ...” The requesting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “verify ...and determining.” The verifying and determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “including the new element ...” The including limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “assess...” The assess limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: communications port and computer processor (generic computer and computer functions ); transmit, network model, biological system, electronic database, initial network model, curated version of network model, and receive.

Accordingly, these additional elements (communications port and computer processor) of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  
Here the “effectuate” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by [0048] of the Applicant’s disclosure.

Here the “transmit” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by page 38, lines 29-30, “…such devices need only transmit to each other as necessary…” of Florian et al. (WO 2013/190083 A1).

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by page 15, lines 12-14, “…receiving updates…” of Florian et al. (WO 2013/190083 A1).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 29:
Claim 29, which incorporates the rejection of claim 28, recites further limitations such as “one user action of the new user actions includes a suggestion…” that are part of the abstract idea and do not amount to an inventive concept.

The claim does recite additional element: curated version of the network model.

Accordingly, these additional elements do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional elements do not improve any technology. Therefore the claim is directed to the abstract idea. 

Regarding Claim 30:
Claim 30, which incorporates the rejection of claim 28, recites further limitations such as “….manage incentives awarded to individual users according to the user actions of each respective user; …awards a number of points to a user according to the user action;
modify the number of points awarded according to the status , said status being determined by one or more factors comprising the number of new user actions received for the new element, the nature of the user actions received for the element, or the location of the node of the plurality of nodes or edge of the plurality of edges relative to the other nodes and edges in the network model;… awards additional points to a user based on a user action of the user actions directed to the verification of an element of the first, second, or third sets of elements, prior to the element being verified by subsequent user actions of the user actions; and
a number of points assigned to a user who provided the new element is larger than a number of points assigned to a user who provided a modification of an existing element” that are part of the abstract idea and do not amount to an inventive concept.

The claim does recite additional elements: computer processor, integrated reputation system, and curated version of network model.

Accordingly, these additional elements do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional elements do not improve any technology. Therefore, the claim is directed to the abstract idea. 

Regarding Claim 31:
Claim 31, which incorporates the rejection of claim 28, recites further limitations such as “…the number of points awarded to the user for a voting user action of the user actions is less than the number of points awarded to the user for a user action of the new user actions that provides the new element;
the number of points awarded to the user for a first user action of the user actions associated with the first set of elements is less than the number of points awarded to the user for a second user action of the user actions associated with the second set of elements; and the number of points awarded to the user for a third user action associated with in the third set of elements is larger than the number of points awarded to the user for the first and second user actions associated an in the first set of elements or in the second set of elements” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 32:
Claim 32, which incorporates the rejection of claim 28, recites further limitations such as “…request additional user actions from the plurality of users, the additional user actions being directed to specifically the third set of elements” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite an additional element: computer processor.
Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional element does not improve any technology. Therefore, the claim is directed to the abstract idea. 

Regarding Claim 33:
Claim 33, which incorporates the rejection of claim 28, recites further limitations such as “…determine that the user actions received from a subset of users within the plurality of users are correlated, and rejecting the user actions received from the subset of users” that are part of the abstract idea and do not amount to an inventive concept.

The claim does recite an additional element: computer processor.
Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Regarding Claim 34:
Claim 34, which incorporates the rejection of claim 1, recites further limitations such as “…art of the abstract idea and do not amount to an inventive concept.

The claim does recite an additional element: displaying and network model.
Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional element does not improve any technology. Therefore, the claim is directed to the abstract idea. 

Examiner’s comments
For the record a complete prior art search was made for claims 1, 4, 6-7, 12-15, 17, 23-34.  No art rejection is made for these claims, they are only rejected under 35 USC 101 as explained above in this office action.  The closest prior art is Martin et al. (US 2014/0207385 A1).  However, there is no prior art to cover the following limitation: “identifying a first set of elements that each have an approval score that exceeds a verification threshold; identifying a second set of elements that each have a rejection score that exceeds a rejection threshold; identifying a third set of elements that each have an approval score that is below the verification threshold and a rejection score that is below the rejection threshold; generating a curated version of the network model that comprises the first set of elements, omits the second set of elements, and omits the third set of elements; providing, via the communications port, data representative of the curated version of the network model to the plurality of users; requesting user actions from the plurality of users, wherein the user actions are directed to a new element suggested to be included in the curated network model;  Atty. Dkt. No. 4058.0170001Reply to Office Action of- 3 - Philip Morris Products, S.A. and Selventa, Inc. November 6, 2019Application No. 14/902,944 requesting qualifying evidence for the new element to be included in the curated version of the network model; verifying the new element based on the qualifying evidence and determining that an approval score of the new element exceeds the verification threshold based on the new user actions.”
Response to Applicant’s arguments
The Applicant’s arguments for prior arts filed on 03/22/2021 have been fully considered but are not persuasive for the 101 rejection. 
Claim Rejections - 35 U.S. C § 101
Argument 1
Claims 1 and 28 do not recite a mental process. This is because the claims recite limitations such as "effectuating the change of the status of the biological entity under the perturbation by the agent in the curated version of the network model by including the new element in the curated version of the network model, wherein the plurality of nodes and the plurality of edges of the curated version of the network model reflect a current status of the biological entity under the perturbation by the agent after effectuating the change of the status of the biological entity; and assessing an impact of the agent on the biological system represented by the curated version of the network model based on the plurality of nodes and the plurality of edges of the curated version of the network model representing the current status of the biological entity under the perturbation by the agent," as recited by claim 1, as amended, that cannot be practically applied in the mind. (Subject Matter Eligibility Examples: Abstract Ideas, Example 37). In particular, the claimed steps of effectuating and assessing cannot be practically performed in the human mind, at least because of the amount of data stored in the knowledge graph. For example, the amount of data stored in a knowledge graph can grow exponentially. As a result, effectuating a change of status of a biological entity under perturbation by an agent throughout the network model involves updating large amounts of data stored in the plurality of nodes and edges of the network model. Therefore, effectuating the change of status of a biological entity cannot be practically applied in the mind. In the same vein, assessing an impact of the agent on a biological system involves determining the causal relationships in the large amounts of data stored in in the plurality of nodes and edges of the network model. Therefore, assessing the impact of the agent on the biological system also cannot be practically applied in the mind. 
But even if claims 1 and 28 do recite a mental process (which Applicant does not concede), claims 1 and 28 as amended have additional elements that amount to significantly more than the alleged abstract idea, because they show an improvement to another technology or technical field. (See MPEP 2106.05). Specifically, claims 1 and 28 are patentable for the same reason that claim 1 in the Decision on Appeal 2017-003914 was found patentable. 

Examiner’s response:
 Examiner respectfully disagrees. The claim as a whole does not integrate the mental process into a practical application.  
The claim does recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.

The independent claims 1 and 28 are directed to a method of curating a network model,     providing, requesting, assigning, identifying, generating, requesting, receiving, verifying, effectuating and assessing. 

Claims 1 and 28 can verify a modification based on a generated score and by evaluating qualifying evidence for the modification. The claimed method and system apply the modification to the network model.
Applicant’s argument “the claimed steps of effectuating and assessing cannot be practically performed in the human mind, at least because of the amount of data stored in the knowledge graph. For example, the amount of data stored in a knowledge graph
can grow exponentially. As a result, effectuating a change of status of a biological entity under perturbation by an agent throughout the network model involves updating large amounts of data stored in the plurality of nodes and edges of the network model.  Therefore, effectuating the change of status of a biological entity cannot be practically applied in the mind.”

The claim recites the limitation of “...change of status.” The change limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
Applicant’s argument of “amount of data stored in a knowledge graph can grow exponentially...” and “…large amounts of data stored in the plurality of nodes and edges…” is not explicitly recited in the claim.

The claim recites the limitation of “...assessing an impact ...” The assessing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
Applicant’s argument of “…large amounts of data stored in the plurality of nodes and edges of the network model…” is not explicitly recited in the claim.

Argument 2
But even if claims 1 and 28 do recite a mental process (which Applicant does not concede), claims 1 and 28 as amended have additional elements that amount to significantly more than the alleged abstract idea, because they show an improvement to another technology or technical field. (See MPEP 2106.05). Specifically, claims 1 and 28 are patentable for the same reason that claim 1 in the Decision on Appeal 2017-003914 was found patentable.
Claim 1 in the Decision on Appeal 2017-003914 is directed to an improved method of determining the effects of perturbations on one set of amino acid residues on a protein upon another set of residues. (Decision on Appeal 2017-003914, 13).

Examiner’s response:
 Examiner respectfully disagrees. Each case is analyzed based on its own merits.  The Board of Decision on Appeal on other cases is not binding. The current rejection sets forth a complete analysis based on the facts of the instant case in accordance with MPEP guidance on subject matter eligibility.

Argument 3:
Furthermore, the Examiner has failed to indicate how the limitations of claims l and 28 are "well-understood, routine, or conventional activity previously engaged in by scientists in the field." (MPEP 2106.05.) Indeed, the Examiner provides no evidence that the method and system recited in claims 1 and 28, respectively, has ever been practiced by those of skill in the art of biological system evaluation, whether with a computer, paper and pencil, or mentally.

Examiner’s response:
 Examiner respectfully disagrees. The “effectuate” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  Here the “effectuate” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by [0048] of the Applicant’s disclosure.

Argument 4
For at least the reasons above, Applicant respectfully requests the rejections of claims 1, 4, 6-7, 11-15, 17, and 23-33 under 35 U.S.C. § 101 be reconsidered and withdrawn.
New Claims
New claim 34 is sought to be added. Claim 34 depends from independent claim 1, and
therefore, it is allowable at least by virtue of its dependency to claim 1 and its own respective features. 

Examiner’s response:
 Examiner respectfully disagrees.  The rejections of claims 1, 4, 6-7, 12-15, 17, and 23-34 under 35 U.S.C. § 101 have been reconsidered and maintained. 
Claim 34 depends from independent claim 1, and therefore, it is not allowable at least by virtue of its dependency to claim 1 and its own respective features. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                           

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122